Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 12/01/2020. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 12/01/2020, has been entered. Claims 1, 8, and 15 have been amended. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a machine, and claims 15-20 are directed to an 
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving biometric and activity data from a plurality of registered users, the biometric and activity data being transmitted from the plurality of registered users;
obtaining a machine usage data from a plurality of exercise machines associated with the plurality of registered users; 
profiling the plurality of registered users using the biometric and activity data and the machine usage data to determine a fitness metric of each registered user of the plurality of registered users;
calculating the user fitness metric, in response to receiving a user search request for recommendations and reviews for the exercise machine that the user is interested in purchasing, wherein the user fitness metric is calculated based on a user biometric and activity data;
retrieving the recommendations and reviews posted by the plurality of registered users relevant to the exercise machine; and 
filtering the recommendations and reviews for the exercise machine to exclude recommendations and reviews from the plurality of registered users having a fitness metric that does not correspond to the user fitness metric; and
removing recommendations and review filtered out by the filtering causing a display to display a modified search results containing only recommendations and review from registered users having the fitness metric that corresponds to the user fitness metric.


            Under Prong Two of Step 2A, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a processor, a computing device, wearable computing devices, internet-connected exercise machines, a user mobile device, links, and a website. Independent claims 8 and 15 recite similar additional elements to those of claim 1. Claim 8 recites the further additional elements of a memory device and a computer readable storage device. Claim 15 recites the further additional elements of a computer program product, and a computer readable hardware storage device. The additional elements of the processor, computing device, website, memory device, computer readable storage device, computer program product, and computer readable hardware storage device merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the wearable computing devices, internet-connected exercise machines, user mobile device, and links do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
           As discussed above with respect to integration of the abstract idea into a practical application, claim 8 recites the additional elements of a the processor, computing device, website, memory device, computer readable storage device, computer program product, and computer readable hardware storage device merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the wearable computing devices, internet-connected exercise machines, user mobile device, and links do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claim 1 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.
 Therefore, under Step 2B, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
Dependent claims 2-7, merely further limit the abstract idea and are thereby considered to be ineligible. 
 	Claims 8-14; and 15-20 are parallel in nature to claims 1-7. Accordingly claims 8-14 and 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harve et al (WO 2018009550 A1), hereinafter Harve, in view of Elford et al (US 20170266531 A1), hereinafter Elford, and further in view of Chan et al (US 20080243637 A1), hereinafter Chan.

	Regarding claim 1, Harve teaches a method for filtering recommendations for an exercise machine based on a user fitness metric compared to similar fitness metrics of other users, the method comprising: 
receiving, by a processor of a computing system, biometric and activity data from a plurality of registered users, the biometric and activity data being transmitted from one or more wearable computing devices worn by the plurality of registered users (Harve: [0044-0045], [0050], [0052], [0056] – “Client machines may gather sensor data … Data collection may generally involve accessing the various sources of information and observations of user physical activity, and then transporting the data to one or more servers for analysis and storage”  … “Biometric user data such as the user's skin temperature, galvanic skin response, heat flux, and heart rate may be provided by sensors, such as those in fitness tracking devices. This data may be used to calculate caloric burn, stress level, sleep quality, and other indicators of the user's physical state.”  … “enable reliable detection of a particular physical activity of a user without further data.”  … “The server 412 may process sensor data regarding the physical activities of many different users and store the results.”  … “Client machines may comprise, for example, smart phones, Examiner Note: Paragraph [00102] provides support for the users being registered users.); 
obtaining, by the processor, a machine usage data associated with the plurality of registered users (Harve: [0044], [0047] – “FIGs. 3A-3D are diagrammatic representations of different sensor data collected by a client machine, in accordance with a disclosed embodiment. Sensor data may originate from any number of sensors, and may be shared between different client machines.” … “ item 304, may depict accelerometer data captured when a user is … bicycling.”); 
profiling, by the processor, the plurality of registered users using the biometric and activity data and the machine usage data to determine a fitness metric of each registered user of the plurality of registered users (Harve: [0058] – “The server 42 may also form a user profile based on the estimated user physical activity pattern characterized by the sensor data.” – Examiner Note: Paragraphs [0015] & [0058] addresses the determination of similarity between user profiles. It is understood that in order for the profiles of the plurality of users to be compared, the profiles must first be created.); 
calculating, by the processor, the user fitness metric, in response to receiving a user search request for recommendations and reviews for the exercise machine that the user is interested in purchasing, wherein the user fitness metric is calculated based on a user biometric and activity data transmitted by at least one of a user mobile device and a user wearable device (Harve: [0055], [0058], [0061], [0066] – “The client machine 402 may send the collected sensor data to one or more servers 42, or to another client machine, for analysis.” …“The server 42 may also form a user profile based on the estimated user physical activity pattern characterized by the sensor data.” … “the recommendations of other users may be used to identify items and automatically provide one or more recommendations to the user requesting the recommendation.” … “the recommendations may be for bicycling related goods …such as … exercise equipment”); 
retrieving, by the processor, the recommendations and reviews posted by the plurality of registered users relevant to the exercise machine (Harve: [0015], [0066] – “the recommendations of other users may be used to identify items and automatically provide one or more recommendations to the user requesting the recommendation.” … “once a user has bought a recommended product or service, the sensor data may also provide useful insight regarding the effectiveness of a given product or service for that buyer to potential buyers sharing a similar lifestyle prior to purchase. Thus, rather than relying only on direct reviews of a product or service provided by previous 
filtering, by the processor, the recommendations and reviews for the exercise machine to exclude recommendations and reviews from the plurality of registered users S/N: 16/010,5982having a fitness metric that does not correspond to the user fitness metric (Harve: [0014-0015], [00105] – “other users that share a similar lifestyle may have a wealth of knowledge and a purchase history of products and services that could be leveraged to help a given user get relevant product and service recommendations.” …“recommendations that have been provided to the user based on physical activity determined from sensor data and on products purchased by other similar users.” – Examiner Note: In order to provide only those recommendations and reviews of similar users, the recommendations must necessarily be filtered to exclude those from non-similar users.),
but does not specifically teach that the machine usage data is obtained from a plurality of internet- connected exercise machines; and the step of removing, by the processor, links to the recommendations and reviews filtered out by the filtering causing a website to display a modified search result containing only links associated with recommendations and reviews from registered risers having the fitness metric that corresponds to the user fitness metric.
However, Elford teaches systems and methods for monitoring user activity/performance data and making recommendations (Elford: Abstract), such as purchase recommendations (Elford: [0013], [0099]), including that machine usage data is obtained from a plurality of internet- connected exercise machine (Elford: [0044], [0046] – “BAN 102 may include two or more devices con figured to receive, transmit, or otherwise facilitate the collection of athletic data … may include one or more data acquisition units, sensors, or devices known in the art or disclosed herein, including but not limited to I/O devices 116-122.” … “exercise device 122 may be any device configurable to permit or facilitate the athlete 124 performing a physical movement, such as for example a treadmill, step machine, etc. There is no requirement that the device be stationary. In this regard, wireless technologies permit portable devices to be utilized, thus a bicycle or other mobile exercising device may be utilized in accordance with certain embodiments. Those skilled in the art will appreciate that equipment 122 may be or comprise an interface for receiving an electronic device containing athletic data per formed remotely from computer device 114.”). This known technique is applicable to the method of Harve as they share characteristics and capabilities, namely they are directed to exercise-related recommendations.  

While Harve/Elford do not teach the step of removing, by the processor, links to the recommendations and reviews filtered out by the filtering causing a website to display a modified search result containing only links associated with recommendations and reviews from registered risers having the fitness metric that corresponds to the user fitness metric, but Chan teaches processes for product recommendations (Chan: Abstract), including:
removing, by the processor, links to the recommendations and reviews filtered out by the filtering causing a website to display a modified search result containing only links associated with recommendations and reviews from registered risers having the fitness metric that corresponds to the user fitness metric (Chan: [0010], [0052], [0146] – “These clusters are used to filter the output of a recommendation engine so as to remove items that may represent poor recommendations.” …“The ranked list of recommended items, or an appropriately filtered version of this list (e.g., with items already purchased by the user removed), is then presented to the target user (block 42).” … “the resulting list of recommended items …is incorporated into the requested web page for transmission to the user's browser/computer 102.”)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Harve/Elford, the ability for removing, by the processor, links to the recommendations and reviews filtered out by the filtering causing a website to display a modified search result containing only links associated with recommendations and reviews from registered risers having the fitness metric that corresponds to the user fitness metric, as taught by Chan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Harve/Elford, to include the teachings of Chan, in order to improve the utility of recommendations provided (Chan: Abstract).


	Regarding Claim 2, Harve/Elford/Chan teach the method of claim 1, wherein the filtering includes comparing the user fitness metric to fitness metrics of the plurality of registered users that have posted a recommendation and review of the exercise machine, to determine whether the fitness metric of a registered user of the plurality of registered users corresponds to the user fitness metric (Harve: [0014-0015], [00105] – “other users that share a similar lifestyle may have a wealth of knowledge and a purchase history of products and services that could be leveraged to help a given user get relevant product and service recommendations.” …“recommendations that have been provided to the user based on physical activity determined from sensor data and on products purchased by other similar users.” –It is understood, as in Claim 1, that the fitness level/activity pattern constitutes a fitness metric.).

	Regarding Claim 3, Harve/Elford/Chan teach the method of claim 2, wherein the fitness metric of the registered user corresponds to the user fitness metric if the fitness metric of the registered user is within a predetermined range of the user fitness metric (Harve: [0014-0015], [0058] – “similar user profiles may be compiled into a user group… User groups may be defined for … user physical activity” …“recommendations that have been provided to the user based on physical activity determined from sensor data and on products purchased by other similar users.” – It is noted that a metric by which users are determined to have a similarity must necessarily have a range within which users are considered similar.).

Regarding Claim 4, Harve/Elford/Chan teach the method of claim 1, further comprising validating, by the processor, that the plurality of registered users that have posted a recommendation or review for the exercise machine actually use the exercise machine (Harve: [0014-0015], [00105] – “other users that share a similar lifestyle may have a wealth of knowledge and a purchase history of products and services that could be leveraged to help a given user get relevant product and service recommendations.” …“recommendations that have been provided to the user based on physical activity determined from sensor data and on products purchased by other similar users.” –It is 

Regarding Claim 6, Harve/Elford/Chan teach the method of claim 1, wherein the profiling includes analyzing, by the processor, a shared social media content of the plurality of registered users to augment the fitness metric of the plurality of registered users (Harve: [0072] – “Users may post recommendations on various social media sites for multiple recipients…users may therefore provide a great deal of data to potential future purchasers”).

Regarding Claim 7, Harve/Elford/Chan teach the method of claim 1, further comprising recommending, by the processor, an ideal exercise machine based on the user fitness metric and the machine usage data obtained from the plurality of internet-connected exercise machines associated with the plurality of registered users (Harve: [0014] – “The present inventors have realized, among other tilings, that a user's lifestyle may involve specific needs or problems, so sensor data that captures details of a user's lifestyle may help associate user activities with products and services of interest to the user.” – It is understood that a recommendation is ideal insofar as it fulfills a user’s needs.).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harve / Elford / Chan, in view of Ruhl et al (US 7962461 B2), hereinafter Ruhl.

	Regarding Claim 5, Harve / Elford / Chan teach the method of claim 4, wherein the validating includes analyzing, by the processor, a machine usage data of the registered user's exercise machine to determine: that the registered user actively uses the registered user's exercise machine (Harve: [0014-0015], [00105] – “other users that share a similar lifestyle may have a wealth of knowledge and a purchase history of products and services that could be leveraged to help a given user get relevant product and service recommendations.” …“recommendations that have 
	but do not specifically teach determining that the registered user’s exercise machine is a same model as the exercise machine. However, Ruhl teaches ways to collect and provide product reviews (Ruhl: Abstract), including determining that the registered user's exercise machine is a same model as the exercise machine (Ruhl: Col. 8, lines 54-59 – “extracted brand names and model numbers …as well as category information …are used to identify reviews that refer to the same product.”). This known technique is applicable to the method of Harve / Elford / Chan as they share characteristics and capabilities, namely they are directed to filtering recommendations.  
It would have been recognized that applying the known technique of the validating including analyzing, by the processor, a machine usage data of the registered user's exercise machine to determine that the registered user's exercise machine is a same model as the exercise machine, as taught by Ruhl, to the teachings of Harve / Elford / Chan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into recommendation methods.  Further, including that the validating includes analyzing, by the processor, a machine usage data of the registered user's exercise machine to determine that the registered user's exercise machine is a same model as the exercise machine, as taught by Ruhl, into the recommendation method of Harve / Elford / Chan would have been recognized by those of ordinary skill in the art as resulting in better enabling users to more efficiently conduct research on the products and services they are interested in obtaining (Ruhl: Col. 1, lines 36-37).

Regarding claim 12, the limitations of system claim 12 are closely parallel to the limitations of method claim 5, and are rejected on the same basis.

Regarding claim 1, the limitations of computer program product claim 19 are closely parallel to the limitations of method claim 5, and are rejected on the same basis.

Response to Arguments
	Applicant’s arguments filed 12/01/2020 have been fully considered.  

Claim Rejection – 35 USC §101
Applicant argues (Remarks Page 13), concerning Step 2A-Prong 1, that the newly amended limitation of “removing links from a search results and causing a website to display a modified search results in response to [the] removing” does not amount to Certain Methods of Organizing Human Activity, specifying that “the links are removed according to a set of rules that are tailored to an individual user.” Examiner respectfully disagrees. The independent claims as a whole, in reciting the acquisition of data, determination of metrics, retrieval of recommendations, filtering of recommendations based on the metrics, and removal of filtered/excluded recommendations constitutes Certain Methods of Organizing Human Activity, except for the recitation of computer-related elements (a processor, website, and links, in the “removing” step addressed by Applicant) recited at a high level of generality.

Applicant argues (Remarks Pages 13-15), concerning Step 2A-Prong 2, that the claims “offer an improvement to other technology or technical field, which is considered to be a practical application.” Applicant makes reference to [0018] of the Specification in arguing that the claims offer “improved search engine functionality, which is a technical improvement.” Examiner respectfully disagrees. Any alleged improvement in the search engine as described, namely filtration of results and removal of those results which are not likely to be as relevant to a user, would represent a business improvement rather than a technological one, in that while it may improve an ability to present better recommendations to the user, it does not demonstrate any improvement to the technological aspect of search engine functionality or result filtration itself.
Applicant further argues that the claims offer “a technical solution and are integrated into a practical application by removing links to products a particular user should not purchase based on user fitness level.” Examiner respectfully disagrees, noting that any alleged improvement by removing irrelevant or unhelpful results does not constitute a technical improvement, as it does not improve the technical functionality of the filtering system or search engine.


Prior Art Rejections – 35 USC §103


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agnoli et al (US 20190370029 A1) teaches a system for determining relevant information based on user interactions, including removing links/icons from a display that are not relevant to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./
Examiner, Art Unit 3625 

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625